In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 15-521V
                                          (not to be published)

*************************
DAVID WILSON, as son and personal  *
representative of the estate of    *
ESTELLE MALTZ, deceased,           *
                                   *                             Special Master Corcoran
                                   *
                       Petitioner, *                             Filed: October 10, 2018
                                   *
               v.                  *
                                   *                             Decision by Stipulation; Damages;
SECRETARY OF HEALTH                *                             Influenza (“flu”) Vaccine;
AND HUMAN SERVICES,                *                             Dermatomyositis.
                                   *
                       Respondent. *
                                   *
*************************

Michael G. McLaren, Black McLaren, et al., PC, Memphis, TN, for Petitioner.

Colleen Clemons Hartley, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION AWARDING DAMAGES1

       On May 21, 2015, David Wilson filed a petition on behalf of his deceased mother, Estelle
Maltz, seeking compensation under the National Vaccine Injury Compensation Program.2 ECF
No. 1. Petitioner alleges that Ms. Maltz suffered from and ultimately died from dermatomyositis
as a result of her October 11, 2012 influenza (“flu”) vaccine. Id. at 1. Respondent initially
recommended that Petitioner be denied compensation in his Rule 4(c) Report. See generally ECF

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This
means the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision in its present form will be
available. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
No. 20. A hearing was held on February 22, 2018, after which Respondent agreed to participate in
settlement negotiations, though he maintained his position that the flu vaccine did not cause
Petitioner’s injury and subsequent death. See Stip. at 2, ECF No. 71. The Parties filed a stipulation
on October 10, 2018. Id. at 1.

       Based upon my own review of the record, I conclude that the parties’ stipulation (as
attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

            A lump sum of $225,000.00, in the form of a check payable to Petitioner as legal
             representative of the Estate of Estelle Maltz.
             A lump sum of $127,134.13 representing reimbursement of the state of California
             Medicaid lien, in the form of a check payable jointly to Petitioner as legal representative
             of the Estate of Estelle Maltz and to:

                  Department of Health Care Services
                  Recover Branch – MS 4720
                  Account No. C90075072A-VAC03
                  P.O. Box 997421
                  Sacramento, CA 95899-7421

Stip. at 2. This amount represents compensation for all damages under Section 15(a) of the Act to
which Petitioner is entitled.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the Court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master


3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           2
Case 1:15-vv-00521-UNJ Document 71 Filed 10/10/18 Page 1 of 6
Case 1:15-vv-00521-UNJ Document 71 Filed 10/10/18 Page 2 of 6
Case 1:15-vv-00521-UNJ Document 71 Filed 10/10/18 Page 3 of 6
Case 1:15-vv-00521-UNJ Document 71 Filed 10/10/18 Page 4 of 6
Case 1:15-vv-00521-UNJ Document 71 Filed 10/10/18 Page 5 of 6
Case 1:15-vv-00521-UNJ Document 71 Filed 10/10/18 Page 6 of 6